Citation Nr: 1548551	
Decision Date: 11/18/15    Archive Date: 11/25/15

DOCKET NO.  10-20 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increased (compensable) disability rating for posttraumatic arthritis of the left fourth (ring) finger prior to October 18, 2010, and from December 1, 2010, to include on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.J. Turnipseed


INTRODUCTION

The Veteran served on active duty from October 1978 to October 1981.  

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2010 rating decision in which the RO continued a noncompensable (zero percent) disability rating for posttraumatic arthritis of the left fourth (ring) finger.  In February 2010, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in April 2010, and the Veteran filed a substantive appeal (via VA Form 9, Appeal to the Board of Veterans' Appeals) in May 2010.  

In a September 2011 rating decision, the RO awarded a temporary total rating for the left fourth (ring) finger disability, from October 18, 2010, through November 30, 2010, based on surgical or other treatment necessitating convalescence.  The Board will exclude this period from consideration in the evaluation of the left fourth (ring) finger disability.  However, because a noncompensable rating was continued for the left fourth (ring) finger disability from December 1, 2010, the Board will consider whether a compensable rating is warranted from that date.  

In April 2010, the Veteran testified before a Decision Review Officer at a hearing held at his local RO.  In January 2012, the Veteran also testified at a Board hearing before the undersigned Veterans Law Judge via video conference.  Transcripts of both hearings are associated with the record.

In April 2012, the Board remanded the Veteran's increased rating claim to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After completing most of the requested development, the RO/AMC continued to deny the increased rating claim (as reflected in a November 2012 supplemental statement of the case (SSOC)) and returned the matter on appeal to the Board for further consideration.

For reasons made clear below, the Board has now expanded the issue on appeal to include the matters of a higher rating for the left fourth (ring) finger disability both prior to October 18, 2010, and from December 1, 2010, on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b)(1), as reflected on the title page.

The Board notes that, in addition to the paper claims file, the Veteran also has paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS) files.  A review of the documents in Virtual VA reveals a March 2014 Appellate Brief submitted by the Veteran's representative in support of his claim, as well as VA outpatient treatment records dated from December 2009 to April 2012 VA examinations conducted in December 2013, which were considered in the most recent supplemental statement of the case issued in November 2012.  In addition, VBMS contains a June 2014 VA Hand/Finger examination.  While the June 2014 VA examination was not considered by the RO in the most recent supplemental statement of case issued in November 2012, the Veteran's representative waived initial agency of original jurisdiction (AOJ) consideration of this evidence in a statement dated October 2015.  See 38 C.F.R. § 20.1304 (2015).  Otherwise, the documents contained on Virtual VA and VBMS are either duplicative of the evidence in the paper claims file or irrelevant to the issue on appeal.

For reasons expressed below, the matter on appeal is, again, being remanded to the AOJ. VA will notify the Veteran when further action, on his part, is required.  



REMAND

Unfortunately the Board finds that further AOJ action in this appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

The Veteran is seeking entitlement to a compensable disability rating for his left fourth (ring) finger disability both prior to October 18, 2010, and from December 1, 2010.  He has asserted that his left fourth (ring) finger disability is manifested by significantly reduced range of motion and increased functional impairment.  The Veteran's representative has argued that his left fourth (ring) finger disability requires extraschedular consideration, as the symptoms and functional impairment experienced by the Veteran warrant a higher disability rating than the Rating Schedule provides.  See December 2011 Statement of Representative in lieu of VA Form 646; January 2012 Board hearing transcript; March 2014 Appellant's Brief.  

In this context, the Board notes that the Veteran's left fourth (ring) finger disability is evaluated under the criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5010-5230.  See 38 C.F.R. § 4.27.  With respect to the diagnostic codes assigned for the service-connected left fourth (ring) finger disability, the first four digits, 5010 in this case, represent the diagnostic code for rating traumatic arthritis, while the second four digits, 5230 in this case, represent the diagnostic code used to rate limitation of motion of the little finger.  Under DC 5230, only noncompensable ratings are assigned.  

As a result, the Veteran's representative has argued that his left fourth (ring) finger disability warrants extra-schedular consideration.  In this regard, to accord justice in an exceptional case where the schedular standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extra-schedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2015).  

The Board is precluded by regulation from assigning an extra-schedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance.  However, the Board is not precluded from raising this question (see Floyd v. Brown, 9 Vet. App. 88 (1996)), and addressing referral where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  See Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

Here, review of the record shows that, in April 2012, the Board directed that, after conducting all requested evidentiary development, the AOJ was to readjudicate the increased rating claim on appeal in light of all evidence of record and legal authority, including consideration of the increased rating claim under the provisions of 38 C.F.R. § 3.321(b).  While all requested evidentiary development was conducted, there is no indication, including specifically in the November 2012 SSOC, that the AOJ considered whether referral of the increased rating claim for extra-schedular consideration was warranted.    Indeed, the Board notes that the development in this case has primarily been directed towards establishing the appropriate schedular rating under 38 C.F.R. § 4.71a, Diagnostic Code 5010-5230.  Moreover, the record does not reflect any meaningful AOJ consideration of the provisions of 38 C.F.R. § 3.321(b).  Therefore, given the AOJ's failure to consider the Veteran's increased rating claim under the provisions of 38 C.F.R. § 3.321(b), as directed, and given the arguments advanced by the Veteran's representative as to the adequacy of the rating criteria utilized to evaluate the Veteran's left fourth (ring) finger disability, the Board finds a remand is required for further development and consideration in this regard.  

Accordingly, to avoid any prejudice to the Veteran, and to give him every consideration in connection with this matter, the AOJ should o undertake the indicated actions to afford the Veteran further, full opportunity for development of the matter of entitlement to a compensable disability rating for posttraumatic arthritis of the left fourth (ring) finger prior to October 18, 2010, and from December 1, 2010, on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b), then initially adjudicate the matter of his entitlement to a higher rating during the periods under consideration on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b).  Cf. Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

The Board also finds that further evidentiary development is needed in conjunction with the Veteran's increased rating claim.  Throughout the appeal period, the Veteran has consistently reported that he experiences pain in his left fourth (ring) finger, including at rest, when the finger is in neutral position, with movement, and when it is bumped against something.  See April 2010 DRO hearing transcript, p. 2; January 2012 Board hearing transcript, p. 8; June 2014 VA examination report.  Despite the Veteran's subjective reports of pain, the objective medical evidence of record reflects inconsistent findings in this regard.  The physician who conducted the October 2009 VA examination noted the Veteran did not lodge any complaints of pain but, during the April 2010 DRO hearing, the Veteran clarified his previous statement by indicating that he experiences constant pain and is living with it, which he described as "normal pain."  On May 2012 VA examination, the examiner noted the Veteran's report of pain at rest, which increased with movement but, at the June 2014 VA examination, there was no objective evidence of painful motion.  

The Veteran has also consistently reported having no grip strength in his left hand, as well as being unable to type as a result of his left fourth (ring) finger disability; however, these findings are not reflected in the preponderance of the objective evidence of record.  Indeed, the October 2009 VA examiner stated the Veteran was able to make a fist and had functional hand movement; the May 2012 VA examination report reflects the Veteran was able to stimulate typing; and the June 2014 VA examiner noted there was normal grip strength in his left hand.  

The evidence of record also documents additional findings with respect to the left fourth (ring) finger disability, including drift finger, trigger finger, edema (swelling), and a need for "buddy taping."  

With respect to drift finger, a June 2010 VA treatment record reflects that, while the Veteran had range of motion in his left fourth (ring) finger, he reported being unable to use the finger because of drift finger.  Similarly, during the January 2012 Board hearing, the Veteran testified that his fingers drift when reaching for things.  VA treatment records also document findings of trigger finger in the left fourth (ring) finger, which was manifested by tenderness and palpable pain.  See VA treatment records dated December 2010, March 2011, and April 2011.  Likewise, VA treatment records show that the Veteran has experienced edema in the left fourth (ring) finger, which is described as a significant barrier to his functioning and for which he was issued a Coban wrap for control.  See VA treatment records dated December 2010, February 2011, March 2011, and February 2012.  

Finally, an October 2010 VA treatment record reflects that, after the Veteran's finger surgery, a physician requested that his left ring and middle fingers be "buddy taped" and splinted for protective measures.  While the splint was no longer deemed necessary after a period of time, subsequent treatment records show that physicians continued to request that the Veteran utilize buddy taping.  See VA treatment record dated January, March, May, and December 2011.  In August 2011, the Veteran reported that he had to tape his fingers together to play golf and, during the January 2012 Board hearing, he testified that he tapes his ring and little fingers together to achieve strength in his left fourth (ring) finger.  

As noted, the Veteran has consistently reported increased functional impairment as a result of his left fourth (ring) finger disability and the evidence of drift finger, trigger finger, edema, and the need for buddy taping appears to substantiate his report of significant functional impairment.  However, none of these findings are documented or addressed in the VA examination reports included in the record, although the examination reports generally describe the Veteran's left fourth (ring) finger disability as a minor disability manifested by limitation of motion without any further functional impairment.  

At this juncture, the Board notes that the evidence of record, including the report of the most recent VA examination conducted in June 2014, appears to contain conflicting evidence regarding the Veteran's range of motion in his left fourth (ring) finger.  VA outpatient treatment records show that the Veteran has consistently manifested significantly decreased range of motion in his left fourth (ring) finger, which has improved over time with occupational therapy.  However, a February 2012 VA treatment record reflects the Veteran was able to move his left ring finger "just a few degrees" without being able to fully flex his finger.  

The physician who conducted the June 2014 VA examination initially noted the Veteran had a gap of one inch or more between his left fourth (ring) finger and the proximal transverse crease and further stated there was no ankylosis in the finger.  However, when discussing whether the left fourth (ring) finger impacted the Veteran's ability to work, the VA examiner stated the Veteran is unable to flex the left fourth digit, which appears to suggest that there is ankylosis (or immobility) in the left fourth (ring) finger.  In addition to the internally inconsistent information regarding range of motion and ankylosis, the June 2014 VA examiner's statement regarding the Veteran's inability to flex the left fourth digit raises a question as to whether his inability to move the digit is due to pain, weakness, excess fatigability, or incoordination.  See 38 C.F.R. §§ 4.40, 4.45 (2015); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011).

In light of the foregoing, the Board finds that an additional medical opinion is needed that addresses the nature and severity of the Veteran's left fourth (ring) finger disability prior to October 18, 2010, and from December 1, 2010.  In addition to clarifying whether the left fourth (ring) finger disability is manifested by ankylosis and/or painful motion, the physician discuss the evidence of other symptoms attributed to the left fourth (ring) finger disability-namely, drift finger, trigger finger, edema, and the need for buddy taping, and any resulting functional impairment. In this context, the physician should also address whether the varying symptoms shown at different times during the appeal period are reflective of varying levels of severity of the left fourth (ring) finger disability.  See Chotta v. Peake, 22 Vet. App. 80 (2008) (obtaining a retrospective medical opinion may be necessary and helpful in certain cases).

Therefore, on remand, the AOJ should arrange to obtain an addendum opinion from the physician who evaluated the Veteran in June 2014, or from another appropriate physician based on claims file review (if possible).  The AOJ should only arrange for further examination of the Veteran if such is deemed necessary in the judgment of the physician designated to provide the addendum opinion.

The Veteran is hereby notified that failure to report to any scheduled examination, without good cause, may well result in denial of the claim for increase.  See 38 C.F.R. § 3.655(b) (2015).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails, without good cause, to report to the scheduled examination, the AOJ should obtain and associate with the claims file any copy(ies) of correspondence referencing the date and time of the examination-preferably, the notice(s) of examination-sent to him by the pertinent medical facility.

Also while this matter is on remand, to ensure that all due process requirements are met, rhe AOJ should obtain all VA treatment records dated since April 2012, as any such records may contain information and evidence relevant to the increased rating claim on appeal.  See also Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that pertinent VA records are deemed constructively of record, even when such records are not physically on file).

The AOJ should also give the Veteran another opportunity to present information and/or evidence pertinent to the claim on appeal (to particularly include with respect to private (non-VA) medical treatment)), explaining that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2014); but see 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2015).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the claim on appeal.  The AOJ's adjudication of the higher rating claim should include consideration of whether "staged rating" of the disability (assignment of different ratings for distinct periods of time, based on the facts found), pursuant to Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007), is appropriate.  

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran dated since April 2012.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file. 

2.  Furnish to the Veteran and his representative a letter requesting that the Veteran provide additional information and, if necessary, authorization, to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran provide, or provide appropriate, current authorization to obtain, any outstanding, pertinent private (non-VA) records.  

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange to obtain from the June 2014 VA examiner an addendum opinion regarding the nature and severity of the Veteran's post-traumatic arthritis of the left fourth finger.

If the individual who conducted the June 2014 VA examination is no longer employed by VA or is otherwise unavailable, document that fact in the claims file and arrange obtain a medical opinion from another appropriate physician, based on claims file review (if possible).  Only arrange for the Veteran to undergo further examination, by an appropriate physician, if one is deemed necessary in the judgment of the physician designated to provide the addendum opinion.

The contents of the entire claims file (paper and electronic), to include a complete copy of the REMAND, must be made available to the designated physician, and the addendum opinion/examination report should include discussion of the Veteran's documented medical history and assertions.

After reviewing the record, the physician should provide a detailed description of all signs and symptoms associated with post-traumatic arthritis of the left fourth finger prior to October 18, 2010, and from December 1, 2010, including range of motion, drift finger, trigger finger, and edema.  

The physician should clarify whether the Veteran's left fourth (ring) finger disability is manifested by painful motion, weakness, excess fatigability, and/or incoordination prior to October 18, 2010, and from December 1, 2010.  In addition, the physician should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above, including during flare-ups and/or with repeated use.  

In describing any functional loss, the physician should also discuss the lay and medical evidence showing the need for buddy taping the left fourth finger to other findings for protective and strength purposes.  

The physician should also indicate whether the Veteran has actual or comparable ankylosis of the left fourth finger, and if so, whether any ankylosis (or comparable ankylosis) is favorable or unfavorable.  

Considering all clinical findings and assessments, the physician should specifically indicate the extent to which the residuals of the Veteran's left fourth finger impacts the function of the left hand, to include whether such residuals actually or effectively result in loss of use of the hand.  Additionally, the physician should indicate whether such residuals result in function comparable to amputation of the left fourth finger, and if so, the level at which such amputation would be effective (i.e., with or without metacarpal resection). 

Further, based on review of all pertinent lay and medical evidence, and excluding the period for which a temporary total rating was in effect (from October 18, 2010 through November 30, 2010), the examiner should indicate whether, at any point since December 10, 2007 (one year prior to the filing of the claim for increase) the Veteran's service-connected post-traumatic arthritis of the left fourth finger disability has increased in severity; and, if so, the approximate date(s) of any such change(s), and the extent of severity of the disability at each stage.  

All examination findings (if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  If the Veteran fails to report to any scheduled examination(s), obtain and associate with the claims file any copy(ies) of correspondence referencing the date and time of the examination(s)-preferably the notice(s) of examination(s)-sent to him by the pertinent VA medical facility.

6.  Also after associating with the claims file all records and/or responses received, conduct any additional necessary development on the matter of entitlement to a compensable disability rating for posttraumatic arthritis of the left fourth (ring) finger prior to October 18, 2010, and since December 1, 2010, on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b)-to include referral of the claim to the Director of VA's Compensation and Pension Service, if appropriate.  In such referral is not deemed warranted, clearly so state, and explain why.

7.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).  

8.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim for an increased (compensable) for posttraumatic arthritis of the left fourth (ring) finger prior to October 18, 2010, and from December 1, 2010, to include on an extra-schedular basis.

If the Veteran fails, without good cause, to report to any  scheduled examination, in adjudicating the claim for increase, apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.  

Otherwise, adjudicate the claim on appeal in light of all pertinent evidence (to include all that added to the record since the last adjudication) and all legal authority (to include consideration of the provisions of 38 C.F.R. § 3.321(b), as well as whether staged rating of the disability, pursuant to Hart (cited above), is appropriate).   

9.  Unless the claim is granted to the Veteran's satisfaction, furnish to the Veteran and his representative an appropriate SSOC that reflects citation to and discussion of additional legal authority considered (particularly, 38 C.F.R. § 3.321(b)), along with clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested in connection with the matters that have been remanded should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).




